Citation Nr: 0738613	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO. 03-12 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable disability rating from September 
25, 1986 to June 13, 2006, and a disability rating in excess 
of 10 percent from June 14, 2006 to present for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from December 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). The veteran 
testified via videoconference at a Board hearing in February 
2005. This matter was previously before the Board and was 
remanded in June 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

The issues originally before the Board in June 2005 were 
entitlement to service connection for right ear hearing loss 
and entitlement to a higher disability rating for left ear 
hearing loss. By way of a February 2006 rating decision, the 
RO granted service connection for right ear hearing loss and 
combined it with the existing service-connected left ear 
hearing loss disability, resulting in a service-connected 
disability described by the RO as bilateral hearing loss. 

The Board is unable to ascertain the basis of the RO's 
determinations, both as to the characterization of the 
service-connected disorder and the establishment of the 
effective dates. For this reason, the claim will be remanded.

In a December 1986 rating decision, the RO granted the 
veteran entitlement to service connection for left ear 
hearing loss, effective September 25, 1986. The RO then 
specifically denied service connection for a right ear 
hearing loss, finding that a disorder of the right ear was 
not found at the veteran's separation from active duty, but 
was instead first noted on a VA physical examination. The 
veteran was notified of this rating decision by letter dated 
in March 1987. The veteran did not file a timely notice of 
disagreement to initiate an appeal of this rating decision. 
In correspondence in June 1994, the veteran requested an 
increased rating for his service-connected hearing loss. An 
August 1994 rating decision denied an increased rating and 
the veteran once again did not file a notice of disagreement 
to initiate an appeal from the rating decision. Similarly, in 
February 2000, the veteran requested an increased disability 
rating for his service-connected hearing loss, the RO denied 
an increased rating in a June 2000 rating decision, and the 
veteran did not appeal the denial.

Because the veteran did not file a notice of disagreement 
pertaining to these rating determinations, they were final 
denials, and barring either the receipt of "new and 
material" evidence or a showing of "clear and unmistakable 
error," the merits of those decisions are not subject to 
revision. See 38 U.S.C.A. § 7105(a); see Godfrey v. Brown, 7 
Vet. App. 398, 408-10 (1995) [pursuant to 38 U.S.C. § 7105, a 
Notice of Disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA].

In October 2001 correspondence to the RO, the veteran alleged 
that his hearing was worsening. However, he also noted that 
VA was only evaluating his left ear hearing loss and was not 
considering his right ear hearing loss. The RO interpreted 
this statement as a petition to reopen his claim of 
entitlement to service connection for right ear hearing loss 
and as a claim for entitlement to an increased rating for the 
service-connected left ear hearing loss.  

In February 2006, the RO issued a rating decision and granted 
entitlement to service connection for right ear hearing loss 
and combined this disability with the existing left ear 
hearing loss disability and referred to the service-connected 
disability as bilateral hearing loss and assigned a 
noncompensable disability rating, effective September 25, 
1986. By way of a November 2006 rating decision, the RO 
increased the disability rating to 10 percent for the 
bilateral hearing loss disability, effective June 14, 2006.

It is unclear to the Board how the RO arrived at an effective 
date of September 25, 1986 for the award of service 
connection of right ear hearing loss arising from a claim 
filed in October 2001. Absent a finding of clear and 
unmistakable error (CUE) in a previous rating decision or a 
finding that the veteran timely filed an appeal to one of the 
prior rating decisions, the effective date of the award of 
service connection should be the date of receipt of the claim 
or the date entitlement arose, whichever is later. See 38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).

Such a determination is plainly relevant to the determination 
of this matter. If the issue on appeal is whether an 
increased rating is warranted for bilateral hearing loss, 
which was granted as service-connected in February 2006, with 
an effective date of September 1986, the evidence to be 
considered as to an appropriate rating includes all evidence 
submitted in support of the original claim. This would 
include all evidence submitted in support of the original 
claim submitted in September 1986. Fenderson v. West, 12 Vet. 
App. 119 (1999) (Holding that when a veteran's disability 
rating claim has been in continuous appellate status since 
the original assignment of service-connection, the evidence 
to be considered includes all evidence proffered in support 
of the original claim.).   

Further, VA is obligated to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided that is 
necessary to substantiate the claim.  As part of that notice, 
VA  shall indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Such information as to the evaluation of service-connected 
bilateral hearing loss was not provided to the veteran in 
this matter, and the Board cannot determine at this time if 
the veteran has had a "meaningful opportunity" to 
participate in the development of the claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (Holding that VA must also 
provide notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is granted.). 
.

In this regard, the rating criteria for evaluating hearing 
loss disabilities have been amended twice since September 
1986. The first amendments occurred in December 1987 and the 
second amendments occurred in June 1999. The RO notified the 
veteran of the rating criteria that were in effect from 
December 1987 until June 1999 and the rating criteria that 
have been in effect since June 1999, but it did not notify 
the veteran of the rating criteria that were in effect from 
September 1986 to December 1987. The veteran must be notified 
of all versions of the rating criteria for evaluating hearing 
loss that were applicable during the appeal period.
 See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); 
Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003); 
VAOPGCPREC 7-2003; VAOPGCPREC 3- 2000.

Alternatively to the determination by the RO/AMC that service 
connection for bilateral hearing loss is effective from 
September 1986, the RO/AMC may determine that service 
connection for left ear hearing loss is effective from 
September 1986; and that service connection for right ear 
hearing loss is effective from the date found that the 
veteran submitted a claim for the benefit. 

The Board emphasizes that it presently expresses no opinion 
as to the merits of the claim. The sole basis for this remand 
directive is for the RO to clearly state the reasons and 
bases for its decision, to enable the Board to perform 
effective appellate review if the claim is not otherwise 
resolved upon remand.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should clearly articulate 
the legal basis of the assignment of the 
September 25, 1986 effective date for the 
award of service connection for right ear 
hearing loss.

2. The RO/AMC should inform the veteran of 
all versions of the rating criteria for 
evaluating hearing loss that have been in 
effect during the appeal period; and advise 
the veteran of what evidence would 
substantiate the claim for increased rating 
for the appellate period determined by the 
RO, and any other relevant information 
required by the  Veterans Claims Assistance 
Act (VCAA) codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

3. When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of any 
additional evidence. If the benefit sought 
is not granted, the veteran should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



